IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CAROLINA COUPON CLEARING,
INC. , d/b/a CAROLINA SERVICES
COMPANY, INC. ,

Plaintiff,

V. 1:16CV412

CARDINAL HEALTH MANAGED CARE REDACTED
SERVICES, LLC, LEADER DRUG
STORES, INC., MEDICINE SHOPPE
INTERNET, INC., and CARDINAL
HEALTH, INC.,

Defendants.

MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

For the reasons set forth herein,

IT IS HEREBY ORDERED that Defendants' Motion for Summary
Judgment, (DOC. 275), is GRANTED IN PART AND DENIED IN PART as
to Plaintiff’s UDTPA claim (first Cause of action).

IT IS FURTHER ORDERED that Defendants’ Motion for Summary

Judgment, (Doc. 275), is DENIED as to Plaintiff’s TSPA claim

- 104 -

(second cause of action), DTSA claim (third cause of action),
fraudulent inducement claim (fourth cause of action), negligent
misrepresentation claim (fifth cause of action), fraud claim
(sixth cause of action), computer trespass claim (seventh cause
of action), breach of contract claims (ninth and tenth causes of
action), and declaratory judgment claim (thirteenth cause of
action).

IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary
Judgment, (Doc. 278), is GRANTED as to Defendants’ UDTPA
counterclaim (first cause of action), TSPA counterclaim (second
cause of action), DTSA counterclaim (third cause of action),
breach of contract counterclaim (fourth cause of action),
tortious interference with prospective economic advantage
counterclaim (seventh cause of action), fraud counterclaim
(eighth cause of action), and fraudulent inducement counterclaim
(ninth cause of action).

IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary
Judgment, (Doc. 278), is DENIED as to Defendants’ breach of
contract claim (fifth cause of action).

IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary
Judgment, (DOC. 278), is GRANTED IN PART AND DENIED IN PART as

to Defendants’ good faith and fair dealing counterclaim (sixth

cause of action).

- 105 -

IT IS FURTHER ORDERED that Plaintiff's affirmative Motion
for Summary Judgment, (Doc. 278), as to one element of its
fraudulent inducement claim (fourth cause cf action) is DENIED.

This the 6th day of August, 2018.

w l/`(/U#tm/\ L. 675{4/¢¢»` ’>((~.

 

United states District Juaé?'

-106-

